Case: 13-11461   Date Filed: 10/31/2013   Page: 1 of 4


                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11461
                         Non-Argument Calendar
                       ________________________

                   D. C. Docket No. 1:12-cv-02506-RWS

GERARD CARROLL,
DAPHNE CARROLL,

                                                      Plaintiffs-Appellants,

                                   versus

BANK OF AMERICA, NA,
FEDERAL NATIONAL MORTGAGE ASSOCIATION,
MCCALLA RAYMER, LLC,

                                                      Defendants-Appellees.



                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________


                             (October 31, 2013)

Before TJOFLAT, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 13-11461        Date Filed: 10/31/2013       Page: 2 of 4


       Bank of America, NA; Federal National Mortgage Association; and McCalla

Raymer, LLC (Appellees); moved to dismiss the Complaint filed by Gerard and

Daphne Carroll. The district court granted the motions, and dismissed the

Carrolls’ Complaint with prejudice pursuant to Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim upon which relief could be granted. The

Carrolls appeal, raising several issues. After review, we affirm.

Remand to State Court

       The Carrolls first contend the district court should have remanded their case

to state court because there was not complete diversity between the parties.1 This

case was not removed from state court based on diversity jurisdiction, however.

Rather, this case was removed based on federal question jurisdiction, as the

Carrolls’ Complaint set forth a cause of action for a violation of 15 U.S.C. § 1692e,

a provision of the Fair Debt Collections Practices Act (FDCPA). See 28 U.S.C.

§ 1331. Further, the district court exercised supplemental jurisdiction under 28

U.S.C. § 1367(a) over the Carrolls’ state law claims. See Behlen v. Merrill Lynch,

       1
           We note the Carrolls did not mention the March 7, 2013, Order denying their motion to
remand in their Notice of Appeal. Rather, the Notice of Appeal specifies they are appealing the
March 28, 2013, Order granting the Appellees’ motions to dismiss. While, “[t]he general rule in
this circuit is that an appellate court has jurisdiction to review only those judgments, orders or
portions thereof which are specified in an appellant’s notice of appeal,” we afford a more “liberal
construction of notices of appeal when (1) unnoticed claims or issues are inextricably intertwined
with noticed ones and (2) the adverse party is not prejudiced.” Hill v. BellSouth Telecomm., Inc.,
364 F.3d 1308, 1313 (11th Cir. 2004) (quotation omitted). Because the question of whether the
district court had jurisdiction over the Carrolls’ claims is inextricably intertwined with whether
the district court erred in dismissing their Complaint, we will review the denial of the motion to
remand.
                                                2
                 Case: 13-11461        Date Filed: 10/31/2013         Page: 3 of 4


311 F.3d 1087, 1095 (11th Cir. 2002). As the district court had federal question

and supplemental jurisdiction over the Carrolls’ complaint, it did not err2 in

denying the Carrolls’ motion to remand.

Wrongful Foreclosure

       The Carrolls contend the district court erred in granting Appellees’ motions

to dismiss their wrongful foreclosure claim. “We review the district court’s grant

of defendants’ motion to dismiss for failure to state a claim de novo,” accepting

“all factual allegations in the complaint as true and constru[ing] them in the light

most favorable to the plaintiff.” 3 World Holdings, LLC v. Fed. Republic of

Germany, 701 F.3d 641, 649 (11th Cir. 2012) (quotation omitted).

       We agree with the district court that the Carrolls’ Complaint failed to plead

facts establishing a duty owed to them by Appellees, an essential element of the

tort of wrongful foreclosure. See Heritage Creek Dev. Corp. v. Colonial Bank, 601
S.E.2d 842, 844 (Ga. Ct. App. 2004) (explaining the elements of wrongful

foreclosure as (1) a legal duty owed by the foreclosing party; (2) a breach of that

duty; (3) a causal connection between the breach of that duty and the plaintiff’s

injury; and (4) damages). Additionally, even if the Carrolls had alleged a duty

owed by Appellees, they cannot show a causal connection between a breach of that
       2
        We review the district court’s denial of a motion to remand de novo. Henderson v.
Wash. Nat’l Ins. Co., 454 F.3d 1278, 1281 (11th Cir. 2006).
       3
           We reject the Carrolls’ contention that the district court failed to construe the pleadings
in the light most favorable to the non-moving party.
                                                  3
                 Case: 13-11461        Date Filed: 10/31/2013       Page: 4 of 4


duty and their alleged injury. Due to their admitted default on their mortgage, the

Carrolls are unable to show their injury is due to Appellees’ actions and not their

own acts and omissions.

Dismissal with Prejudice

         The Carrolls assert the district court showed bias and prejudice by

dismissing their Complaint with prejudice instead of allowing them to file an

amendment. The Carrolls, however, never filed a motion to amend their

Complaint or expressly sought leave to amend before the district court. We have

held that a district court “is not required to grant a plaintiff leave to amend his

complaint sua sponte when the plaintiff, who is represented by counsel, never filed

a motion to amend nor requested leave to amend before the district court.” Wagner

v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002) (en banc).

Conclusion

         The district court did not err in denying the Carrolls’ motion to remand and

in dismissing the Carrolls’ Complaint4 with prejudice. Thus, we affirm the district

court.

         AFFIRMED.



         4
         The Carrolls’ brief on appeal focuses solely on their wrongful foreclosure claim, and
does not allege error in the district court’s dismissal of their FDCPA, intentional infliction of
emotional distress, declaratory judgment, or attorney’s fees claims. Thus, those issues are
abandoned. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004).
                                                 4